         CASE 0:20-cv-01144-JRT-DTS Doc. 19 Filed 03/04/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 ANTHONY LAVELLE EDWARDS,
                                                      Civil No. 20-1144 (JRT/DTS)
                                  Plaintiff,

 v.                                             MEMORANDUM OPINION AND ORDER
                                                    ADOPTING REPORT AND
 PAUL SCHNELL, Commissioner of                        RECOMMENDATION
 Corrections; ET AL.,

                                Defendants.


       Anthony LaVelle Edwards, OID # 197332, Minnesota Correctional Facility
       Rush City, 7600 Five Hundred and Twenty-Fifth Street, Rush City, MN 55069,
       pro se.


       Plaintiff Anthony LaVelle Edwards commenced this putative class action on May

11, 2020, alleging violations of Fourteenth Amendment Equal Protection rights under 42

U.S.C. § 1983. (See generally Compl., May 11, 2020, Docket No. 1.) Edwards later applied

to proceed in forma pauperis, and the Court ordered him to pay an initial partial filing fee

of $21.10 by December 22, 2020, based on the requirements for prisoner civil actions

under 28 U.S.C. § 1915(b). (See Order at 3–4, Dec. 1, 2020, Docket No. 16.) The deadline

passed without Edwards paying the filing fee, and the Magistrate Judge has now

recommended the case be dismissed without prejudice for failure to prosecute, pursuant

to Federal Rule of Civil Procedure 41(b). (Report & Recommendation (“R&R”) at 1, Jan. 4,

2020, Docket No. 17.) Edwards objects to the R&R, stating that he is completely indigent
         CASE 0:20-cv-01144-JRT-DTS Doc. 19 Filed 03/04/21 Page 2 of 3




and cannot pay the partial filing fee until he receives his $600 COVID-19 relief stimulus

payment. (Obj. R&R, Jan. 14, 2020, Docket No. 18.)

       The Court reviews objections to an R&R de novo. Fed. R. Civ. P. 72(b)(3); accord D.

Minn. LR 72.2(b)(3). Based on a de novo review, the Court will overrule Edwards’s

objection and adopt the Magistrate Judge’s R&R. Under Rule 41(b), “a district court may

dismiss a case if the plaintiff fails to prosecute or doesn’t comply with the Federal Rules

of Civil Procedure or a court order.” DiMercurio v. Malcom, 716 F.3d 1138, 1140 (8th Cir.

2013) (quotation omitted). Edwards has not complied with the court order to pay the

initial partial filing fee by December 22, 2020, and his Objection does not establish that

the Court should modify that order.

       First, assuming Edwards’s assertions about his financial situation are correct, he

has not provided an updated trust fund account statement showing that he cannot pay

the initial partial filing fee calculated by the Magistrate Judge. To proceed without paying

an initial partial filing fee, the prisoner must provide an affidavit including a statement of

all assets and a certified copy of the trust fund account statement or equivalent, neither

of which Edwards has provided. 28 U.S.C. § 1915(a)(1)–(2). Although complete indigence

does not prevent a prisoner from bringing a civil action, see id. § 1915(b)(4), the Court

cannot re-assess Edwards’s financial situation based only on the information provided in

his Objection. Second, although the Court will dismiss Edwards’s complaint, it will do so




                                             -2-
         CASE 0:20-cv-01144-JRT-DTS Doc. 19 Filed 03/04/21 Page 3 of 3




without prejudice, meaning that Edwards may attempt to bring this suit again if he so

desires and is able to either pay the initial partial filing fee or show that he cannot do so.

       As such, the Court will overrule Edwards’s Objection, adopt the Magistrate Judge’s

R&R, and dismiss the case without prejudice.


                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Objection to the Report & Recommendation [Docket No. 18] is

          OVERRULED;

       2. The Magistrate Judge’s January 4, 2021 Report & Recommendation [Docket No.

          17] is ADOPTED;

       3. Plaintiff’s 2nd Application to Proceed in District Court Without Prepaying Fees

          or Costs [Docket No. 13] is DENIED as moot; and

       4. The Complaint [Docket No. 1] is DISMISSED without prejudice.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: March 4, 2021                               _____                      _____
at Minneapolis, Minnesota.                                JOHN R. TUNHEIM
                                                              Chief Judge
                                                      United States District Court




                                             -3-
